            Case 1:20-mj-00036-GMH Document 2 Filed 02/26/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                            :       Criminal No.:
                                                    :
                                                    :
                                                    :
MARIAM TAHA THOMPSON,                               :
                                                    :       UNDER SEAL
                                                    :
                                                    :
               Defendant.                           :

              MOTION TO SEAL COMPLAINT AND RELATED DOCUMENTS

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby moves the Court to place under seal, until further order of the

Court, the Complaint for Mariam Taha Thompson (hereinafter referred to as “the defendant”), in

the above-captioned case, as well as any related documents, the Government’s Motion to Seal and

the Court’s Order sealing the aforesaid documents. In support of its motion, the government states

as follows:

       1.      The sealing of a case is appropriate where there exists an extraordinary situation

and a compelling governmental interest, Washington Post v. Robinson, 935 F.2d 282, 289 (D.C.

Cir. 1991), such as taking a defendant into custody, United States v. Michael, 180 F.2d 55, 57 (3d

Cir. 1949); see also United States v. Sharpe, 995 F.2d 49 (5th Cir. 1993); United States v.

Southland Corp., 760 F.2d 1366, 1379-80 (2d Cir. 1985); U.S. v. Lyles, 593 F.2d 182 (2d Cir.

1979) (a charging document may be sealed for any legitimate prosecutorial reason, including to

take the defendant into custody and bring him or her before the court), or protecting an ongoing

criminal investigation. See generally Globe Newspaper v. Superior Court, 457 U.S. 596, 606-07
             Case 1:20-mj-00036-GMH Document 2 Filed 02/26/20 Page 2 of 5



(1982); Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 510 (1985); Christopher K.

Descherer & David L. Fogel, Criminal Procedure Project, 84 Geo. L. J. 1115, 1226 (1996) (courts

have found the protection of ongoing government investigations a sufficiently compelling interest

to justify sealing).

        2.      Today, the United States anticipates that a Complaint will be filed against the

defendant, charging her with Unlawful Retention of National Defense Information, in violation of

18 U.S.C. § 793(e). The United States further anticipates that the Court will grant its request for

an Arrest Warrant to be issued today for the arrest of the defendant on this Complaint.

        3.      The Complaint in this case charges the defendant with the unauthorized removal

and retention of National Defense Information (“NDI”) on or about February 19, 2020. As

described in the Affidavit accompanying the Complaint in this case, the defendant is a contract

linguist, and is currently assigned to a Special Operations Task Force facility in Erbil, Iraq. The

defendant has been located at the facility in Erbil since mid-December 2019. During her time at

the facility in Erbil, the defendant has held a TOP SECRET U.S. government security clearance

and has had access to TOP SECRET national defense information. To obtain her clearances, the

defendant had to undergo a background investigation and sign certain non-disclosure and user

agreements outlining the potential consequences of mishandling classified national defense

information.

        4.      Starting on or about December 30, 2019, a day after U.S. airstrikes against Iranian-

backed forces in Iraq, and the same day protesters stormed the U.S. embassy in Iraq to protest

those strikes, audit logs show a notable shift in the defendant’s network activity on networked

Department of Defense systems accredited to process and store information up to the SECRET

level. A review of the defendant’s activities on those government-owned systems showed that the
            Case 1:20-mj-00036-GMH Document 2 Filed 02/26/20 Page 3 of 5



defendant accessed information she did not have a legitimate need to access. Specifically, from

December 30, 2019, to February 10, 2020, the defendant accessed approximately 57 files

concerning eight human intelligence sources. These files contained classified national defense

information including true names, personal identification data, background information, and

photographs of the human sources, as well as operations cables detailing information the human

sources provided to the United States government.

       5.      During a court-authorized search of the defendant’s living quarters in Erbil on or

about February 19, 2020, FBI special agents discovered a document concealed beneath the

defendant’s mattress in the defendant’s living quarters containing handwritten content in Arabic

(“the Note”). The defendant’s living quarters are locked and she has exclusive control of the living

quarters. FBI Agents reviewed a translation of the Note and confirmed it contains the true names

of certain human assets. Specifically, the Note states that the named human assets were collecting

information. The Note further advises that the human assets’ phones should be monitored and a

named individual should be warned. Agents confirmed that the human assets were, in fact,

collecting information on behalf of the United States government. Further, the named individual

to be warned is affiliated with a designated foreign terrorist organization and was, in fact, a target

of the United States. Agents also confirmed that the Note contained national defense information

classified at the SECRET level. The defendant’s living quarters are not an authorized location for

the storage of classified national defense information.

       6.      Network activity logs show that on two consecutive days in January 2020, the

defendant accessed two separate intelligence reports regarding one of the human assets identified

in true name in the Note. Both reports had clear classification markings noting that both of the

reports themselves and the human asset’s identity information were classified at the SECRET
              Case 1:20-mj-00036-GMH Document 2 Filed 02/26/20 Page 4 of 5



level.

         7.      The investigation is ongoing and may involve the identification of additional

subjects who may have received the classified information described above. The public disclosure

of the Complaint at this time would heighten the risk of the destruction of evidence, threaten the

safety of witnesses and their families, and encourage the flight of the defendant and her possible

co-conspirators. Each of these factors is particularly important in this instance because of the

highly sensitive nature of the information contained in the Note.

         8.      The government submits that these factors present an extraordinary situation and a

compelling governmental interest which justify the sealing of the Complaint and related

documents. Accordingly, the United States requests that the Court issue an Order sealing the

Complaint, related documents, this Motion, and the Order to Seal, until further Order of the Court.

         9.      In addition, we request that the sealing Order permit disclosure of the Complaint,

related documents, and Order to Seal to appropriate law enforcement, diplomatic, intelligence,

military, INTERPOL or other personnel, both in the United States and internationally, to the extent

that such disclosure is in furtherance of national security, efforts to obtain custody of or detain the

defendant, or discussions relating to the defendant’s custodial status or detention.
          Case 1:20-mj-00036-GMH Document 2 Filed 02/26/20 Page 5 of 5



       WHEREFORE, for all the foregoing reasons, the United States respectfully requests that

the Court issue an Order sealing (except to the limited extent specified herein) the Complaint,

related documents, this Motion, and the Order to Seal, until further Order of this Court. A proposed

Order is submitted herewith.



                                              Respectfully submitted,

                                              TIMOTHY J. SHEA
                                              United States Attorney
                                              DC Bar No. 437437


                                               /s/ John Cummings
                                              John Cummings
                                              Assistant United States Attorney
                                              DC Bar No. 986573
                                              National Security Section
                                              555 4th Street, N.W., Room 11-824
                                              Washington, D.C. 20530
                                              Office: 202-252-7271
                                              john.cummings@usdoj.gov
